But the CouRT
(MoRSell, J., dissenting,)
refused to give the instruction ; being of opinion that an inhabitant of Washington county could not, under the'9lh section of the Act of Congress of the 24th of June, 1812, [2 Stat. at Large, 755,] remove his slaves from Alexandria county to Washington county; he not being an inhabitant of the county in which the slaves were, and possessing them therein.
The verdict was for the defendant; and the Court refused to grant a new trial, which was moved for on the ground that the verdict was against the law and the evidence, in the case.